DETAILED ACTION
1.	 Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 11/11/2022, claims 1, 3, 11, and 13 have been amended. Claims 2, 4-10, 12, and 14-16 have been previously presented. The currently pending claims considered below are claims 1-16.

Response to Arguments
4.	Applicant’s arguments filed 11/07/2022, with respect to objections of claims 1, 3, 11, and 13 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 7). For this reason, the objections of record are withdrawn.

	It is noted that the Applicant fail to respond to the 35 U.S.C. § 112(b) rejections. It is noted that the Applicant amended the claims and the limitation was removed from the claim’s language. For this reason, the 35 U.S.C. § 112(b) rejection of record is withdrawn.

	Applicant's arguments, filed on 11/07/2022 with respect to the rejection of claims 1-16 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-9), have been fully considered and are but are not persuasive or are moot. Therefore, the rejection has been maintained and see the reasons below.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

It is noted that the applicant cited several parts of the specification and try to contrast with the prior art of Boal (US 20140180802 A1). The examination is focus on the claims in light view of the specification. The Examiner examine the claims not the specification. The rejection is based on 35 USC § 103 for obviousness not 35 USC § 102.  Therefore, all the arguments related to the specification is moot.

It appears the Applicant wants to argue the element “a processing engine of a transaction-processing system” which is on the preamble o the claims 1, and 11. The element “a processing engine of a transaction-processing system” in the preamble only recited the purpose of the electronic device for analyzing a processing engine of a transaction-processing system and do not limit the body of the claim. Therefore, all the arguments related to the preamble is moot.
Further, the specification page 11, lines 12-15 defines the “processing engine” as “the processing engine includes one or more computers for executing software instructions stored on a computer readable memory for processing transactions in accordance with the stored software instructions.” Which give the instinct that the “processing engine” is only a piece of code/software instructions that is being used to analyze transaction-processing system. It is noted that the prior art of Boal (US 20140180802 A1) teaches logic modules (Boal par. [0055]-[0056]) as the Applicant said in the Applicant arguments page 9. Logic modules is code/software instructions execute by computers.  Therefore, all the arguments related to the preamble is not persuasive.

The Applicant argues that “Boal does not disclose a processing engine of a transaction-processing system that processed transactions, wherein data records of a transaction include a transaction order received from another system and requests to and replies from other systems.” It is respectfully noted that these limitations aren’t part of the presented claims language. Therefore, all the arguments related to these limitations are moot.

The Applicant argues that “a transaction-processing system with a processing engine” it is noted that the preamble recites a limitation slightly different to this limitation. The limitation recited in the preamble recites “an electronic device for analyzing a processing engine of a transaction-processing system”. For this reason, this argument is moot. 

The Applicant argues that “Boal does not address analyzing a processing engine of a transaction-processing system” it is noted that the preamble recites a limitation slightly different to this limitation. The limitation recited in the preamble recites “an electronic device for analyzing a processing engine of a transaction-processing system”. The claims recite an electronic device for analyzing a processing engine of a transaction-processing system not analyzing a processing engine of a transaction-processing system. For this reason, this argument is moot. 
Further, the prior art of Boal (US 20140180802 A1) teaches a data processing system for managing electronic offers where the data includes analyze transactions between the consumer and a retailer. The data processing system is interpreted as the transaction-processing system. The server illustrated in the figs is interpreted as the electronic device. Further, the data processing system process transaction data from a plurality of retailers in connection with digital offers. Wherein the data processing system is inherent to have a processing engine, see figs. 1, 5, 9, Abstract, par. [0007], [0013], [0054].  Therefore, all the arguments related to the preamble is not persuasive.
For all the reasons above the 35 U.S.C. §103 is upheld. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


As per claim 4, the claim state “… on the basis of send request data records”. There is insufficient antecedent basis for this limitation in the claim. 

As per claim 5, the claim state “… on the basis of the number of occurrences …”. There is insufficient antecedent basis for this limitation in the claim.

As per claim 6, the claim state “… on the basis of a data field enabling …”. There is insufficient antecedent basis for this limitation in the claim.

As per claim 14, the claim state “… on the basis of the number of occurrences …” and “… on the basis of a data field enabling …”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Boal (US 20140180802 A1) in view of Psota et al. (US 20170091320 A1).
	
	As per claim 1, Boal teaches an electronic device for analyzing a processing engine of a transaction-processing system, the electronic device being configured to (Boal, figs. 1, 5, 9, Abstract, par. [0007], [0013], [0054], a data processing system for managing electronic offers where the data includes analyze transactions between the consumer and a retailer. The data processing system is interpreted as the transaction-processing system. The server illustrated in the figs is interpreted as the electronic device. Further, the data processing system process transaction data from a plurality of retailers in connection with digital offers. Wherein the data processing system is inherent to have a processing engine):
determine data records related to transactions of the transaction-processing system (Boal, figs. 4, 13, par. [0090], “a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.” Where the digital coupon is being generated by the data processing system herein interpreted as the transaction-processing system), 
the data records comprising one or more data fields (Boal, figs. 1, 36, par. [0486]-[0489], the digital coupon has information regarding a universal product code, a quantity of product purchased, a number of items purchased, a transaction amount, at least a portion of a credit card number used, a payment identifier used, a secure payment hash key, a data processing system, a merchant or retailer facility, time or date when a transaction took place, one or more offers activated or redeemed, customer name, phone number, pin number, password, code, loyalty card number, RFID data, a device identifier, one or more items that were purchased in a previous or concurrent transaction, or a transaction number which are all interpreted as data fields of the digital coupon); 
	determine, based on a similarity of a content of one or more data fields of the data records (Boal, fig. 13A-B, par. [0071], “a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and any other type or class of similar data.” Wherein to identify class of similar data is interpreted as to determine similarity of the content of one or more data fields of the data records. The items are interpreted as the content of one or more data fields of the data records) or 
	based on an identity of a content of one or more data fields of the data records (Boal, fig. 34, par. [0126], “For fields that are similar between collections, a master customer record may only have one field. If the values of the similar field are different between correlated records in different collections, trust scores and/or confidence scores associated with the fields and/or collections, as described herein, are used to select the value(s) associated with the master customer record.” Wherein to determine similarity between collections is interpreted as the identity of the content of one or more data fields of the data records. Where the master customer record is inherent to have content of one or more data fields of the data records. Furher, par. [0129], “a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and other similar types of information.”), 
	indicative associations between the data records (Boal, fig. 34, par. [0126], [0135], “For fields that are similar between collections, a master customer record may only have one field. If the values of the similar field are different between correlated records in different collections, trust scores and/or confidence scores associated with the fields and/or collections, as described herein, are used to select the value(s) associated with the master customer record.” Wherein the trust scores and/or confidence scores is interpreted as the indicative associations between data records); 
	assign, based on a content of one or more data fields of the data records with indicative associations (Boal, fig. 17, par. [0089], [0177], “Contextual weighting component 1781 may assign different weights depending on the recommendation context.” Wherein the assign different weights depending on the recommendation context is interpreted as the assign, on the basis of the contents of one or more data fields of the respective data records. Further, par. [0111], [0115], [0135], “Optionally, offer definition interface 1584 supports the input of a "bid" indicating how much the offer provider 1595 is willing to compensate the offer distributor for recommending, presenting, and/or activating an offer.” Where a "bid" indicating how much the offer provider is a indicative associated with the offer and the offer has content of one or more data fields of the data records), 
	association weight sums to the indicative associations (Boal, figs. 17, 21, par. [0178], [0288]-[0289], “The first phone number field may thus be assigned a lower trust score than the second phone number field. Thus, for example, a first field of the first source collection has a different trust score than a similar second field of a second source collection.” Wherein the assigned a lower trust score than the second phone number field is interpreted as the association weight sums to the indicative associations); 
However, it is noted that the prior art of Boal does not explicitly teach “determine, based on the association weight sums, data records being associated to each other.”
On the other hand, in the same field of endeavor, Psota teaches determine, based on the association weight sums, data records being associated to each other (Psota, fig. 8, par. [0177], “reporting circuit 810 determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) in response to the similarity value 818 exceeding the threshold similarity value 820” Wherein the determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) is interpreted as the determine, based on the association weight sums, data records being associated to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Psota that teaches natural language processing (NLP) and operations into Boal that teaches generation, processing, storage, management, usage, distribution and/or delivery of digital offers, including digital coupons and other digital promotional vehicles. Additionally, this improves ability of offer providers, offer distributors and retailers to customize digital offer selection, delivery, utilization, management, monetization and redemption analysis, and for otherwise increasing the efficiency and financial return of the digital offer industry and market.
The motivation for doing so would be to provide a self-learning environment to facilitate analysis and categorization of customs records (Psota par. [0002]). 

As per claim 2, Boal teaches further configured to subdivide the data records into a set of receive order data records (Boal, fig. 3:310, par. [0071], receive input specifying one or more items for purchase. Where the one or more items for purchase are interpreted as set of receive order data records),
a set of send request data records (Boal, fig. 3:320, par. [0086]-[0087], “Offer server 1380 may receive requests for offer recommendations directly from consumer devices 1305.” Wherein receive requests for offer recommendations directly from consumer devices is interpreted as the set of send request data records), 
a set of receive reply data records (Boal, fig. 13, par. [0090], “upon a consumer device 1305 requesting activation of an offer provided by offer server 1380, upon a consumer device 1305 printing or digitally clipping an offer, in response to a specific request to the offer server 1380 from an offer provider or other entity” Wherein the printing or digitally clipping an offer is interpreted as the set of receive reply data records), 
and optionally a set of send result data records (Boal, fig. 13, par. [0224], “a coupon might be printed on or along-side a transaction receipt.” Where the coupon might be printed on or along-side a transaction receipt is interpreted as the set of send result data records), 
and to direct the indicative associations from the send request data records or optionally the send result data records to the receive order data records or to the receive reply data records (Boal, fig. 18, par. [0224], “In an embodiment, block 1890 is further responsive to an optional intermediary step of sending an offer activation mechanism to an electronic address associated with the resolved consumer entity. For example, in response to block 1885, a link to an address at an offer server for obtaining a coupon for the offer may be emailed to the consumer.” Wherein offer activation mechanism to an electronic address associated with the resolved consumer entity is interpreted as to direct the indicative associations from the send request data records).

As per claim 3, Boal teaches further configured to determine send request data records and receive reply data records being associated to each other on the basis of a data field indicating an interface identifier (Boal, fig. 1:111, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and a data field indicating a unique request identifier (Boal, fig. 1:130, par. [0487], “Electronic receipt 130 comprises transaction details 135, such as a transaction number” where the transaction number is inherent to being in the data field indicating the unique request identifier), 
or on the basis of a data field indicating an interface identifier (Boal, fig. 1, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and contents of one or more data fields from the send request data record being replicated in the receive reply data record, or on the basis of a combination thereof (Boal, fig. 1, par. [0486]-[0490], a quantity field being replicating to describing the quantity of the purchase items described in the electronic receipt. Further, an offer information 151-154 includes a link to the location(s) of one or more offers, along with short description(s) of the offer(s) available on those pages, designed to encourage the consumer to click on the links).

As per claim 4, Boal teaches further configured to determine indicative associations between data records on-5- {02637671.1}the basis of send request data records or send results data records containing one or more data fields with the same content as receive order data records or receive reply data records (Boal, fig. 2:211-214, par. [0329], a plurality of digital coupons are received as repay data records associated with an offer. The coupons are generated based on the send request data items that the consumer are working to purchase. Further, fig. 23, par. [0339], “provide information about a targeted offer to a consumer, the targeted offer may be activated automatically for the correlated consumer entity.” Wherein provide information about a targeted offer to a consumer is interpreted as the send results data records containing one or more data fields with the same content as receive order data records).

As per claim 5, Boal teaches further configured to assign association weight sums to the indicative associations on the basis of the number of occurrences of the contents of one or more data fields (Boal, fig. 24, par. [0357], “Block 2470 comprises ranking the items in the merged set based at least in part on the association scores. For example, an aggregate score may be calculated for a related item based on a function of the association scores, in each collection, for the associations based upon which the related items had been selected.” Where the ranking is inherent to have a weight. The top rank item is inherent to be the item that number of occurrences of the contents of one or more data fields).

As per claim 6, Boal teaches further configured to assign association weight sums to the indicative associations on the basis of a data field enabling determining a time difference between respective data records (Boal, figs. 3, 31, par. [0186], “targeted offer information 3166 are sent separately to endpoints 3110, at potentially different times relative to each other.” Further, par. [0329], “a targeted context is a consumer that has purchased a product x in a last period of time.” Furthermore, par. [0546]-[0548], “Calculate the number of unique customers redeemed it over a certain time period” Where a data field to record the times is inherent to be part of the system. Further the can be determined to be different times relative to each other which is inherent as to enabling determining a time difference between respective data records. For example, the variable t.sub..alpha..nu. is the weighted average of the times that this specific pair of items has been purchased).

As per claim 7, Boal teaches further configured to assign association weight sums to the indicative associations by applying one or more non-linear functions (Boal, par. [0548], “The variable t.sub.0 is the time of the first purchase in the data set. n.gtoreq.2 indicates the nonlinear effect on the weighting. Weighting can be performed taking into account the number or the dollar value of these purchases. scoring ( i k , i m ) = UniqueUser ( i k , i m ) .times. m = 0 M ( t m - t 0 t 1 - t 0 ) n ##EQU00003##”. Wherein the scoring function is interpreted as the applying one or more non-linear functions).

As per claim 8, Boal teaches further configured to assign a set of data records to a particular transaction (Boal, par. [0093], [0216]-[0218], “This data may also be aggregated and summaries, much like macro trade data to reflect certain themes, such a particular region, business vertical, product type, shipping port, and the like, while maintaining a link back to the individual entities and even the individual transaction records.” Wherein the link back to the individual entities and even the individual transaction records is interpreted as the assign a set of data records to a particular transaction).  

As per claim 9, Boal teaches further configured to analyze data records in the form of one or more of: a comma separated list, an extended markup language, and a fixed binary record format (Boal, fig. 22, par. [0242], [0466], [0570], “offer server 1380 may provide XML formatted offer details” where XML is an extended markup language).

As per claim 10, Boal teaches further configured to receive configuration data enabling subdividing the data records into a set of receive order data records (Boal, fig. 13, par. [0239], “For example, the offer distributor may require that a first retailer allow other retailers to receive offers based on the first retailer's transactions in order for the first retailer to receive offers based on the other retailers' transactions.” Where first retailer's transactions in order is interpreted as the data enabling subdividing the data records into a set of receive order data records. Where the offer contain data records), 
a set of send request data records (Boal, fig. 13, par. [0093], “offer server 1380 may periodically send offer data describing available offers to retail data centers 1320” where send offer data describing available offers to retail data centers is interpreted as the set of send request data records), 
a set of receive reply data records (Boal, fig. 13, par. [0093], “Retailers 1310 may further remove activated offers from offer activation data store 1388 upon a consumer redeeming an activated offer.” Where remove activated offers from offer activation data store upon a consumer redeeming an activated offer is interpreted as the set of receive reply data records. Once the offer contains data records and is removed upon redeeming/receiving an activated offer), 
and optionally a set of send result data records (Boal, fig. 13, par. [0093], “indirectly as a result of providing transaction data to transaction aggregation system 1350.” Wherein the result of providing transaction data to transaction aggregation system is interpreted as the optionally a set of send result data records).

As per claim 11, Boal teaches a method of operating an electronic device for analyzing a processing engine of a transaction-processing system, the electronic device being configured to execute the method, the method comprising (Boal, figs. 3-4, Abstract, par. [0007], [0014], [0054], a data processing system for managing electronic offers where the data includes analyze transactions between the consumer and a retailer. The data processing system is interpreted as the transaction-processing system. The server illustrated in the figs is interpreted as the electronic device. Further, the data processing system process transaction data from a plurality of retailers in connection with digital offers. Wherein the data processing system is inherent to have a processing engine. Further, a method flow for conducting a transaction in which an electronic receipt): 
determining data records related to transactions of the transaction-processing system (Boal, figs. 4, 13, par. [0090], “a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.” Where the digital coupon is being generated by the data processing system herein interpreted as the transaction-processing system), 
the data records comprising one or more data fields (Boal, figs. 1, 36, par. [0486]-[0489], the digital coupon has information regarding a universal product code, a quantity of product purchased, a number of items purchased, a transaction amount, at least a portion of a credit card number used, a payment identifier used, a secure payment hash key, a data processing system, a merchant or retailer facility, time or date when a transaction took place, one or more offers activated or redeemed, customer name, phone number, pin number, password, code, loyalty card number, RFID data, a device identifier, one or more items that were purchased in a previous or concurrent transaction, or a transaction number which are all interpreted as data fields of the digital coupon); 
	determining, based on a similarity of a content of one or more data fields of the data records (Boal, fig. 13A-B, par. [0071], “a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and any other type or class of similar data.” Wherein to identify class of similar data is interpreted as to determine similarity of the content of one or more data fields of the data records. The items are interpreted as the content of one or more data fields of the data records) or 
	based on an identity of a content of one or more data fields of the data records (Boal, fig. 34, par. [0126], “For fields that are similar between collections, a master customer record may only have one field. If the values of the similar field are different between correlated records in different collections, trust scores and/or confidence scores associated with the fields and/or collections, as described herein, are used to select the value(s) associated with the master customer record.” Wherein to determine similarity between collections is interpreted as the identity of the content of one or more data fields of the data records. Where the master customer record is inherent to have content of one or more data fields of the data records. Furher, par. [0129], “a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and other similar types of information.”), 
indicative associations between the data records (Boal, fig. 34, par. [0126], [0135], “For fields that are similar between collections, a master customer record may only have one field. If the values of the similar field are different between correlated records in different collections, trust scores and/or confidence scores associated with the fields and/or collections, as described herein, are used to select the value(s) associated with the master customer record.” Wherein the trust scores and/or confidence scores is interpreted as the indicative associations between data records);
	assigning, based on a content of one or more data fields of the data records with indicative associations (Boal, fig. 17, par. [0089], [0177], “Contextual weighting component 1781 may assign different weights depending on the recommendation context.” Wherein the assign different weights depending on the recommendation context is interpreted as the assign, on the basis of the contents of one or more data fields of the respective data records. Further, par. [0111], [0115], [0135], “Optionally, offer definition interface 1584 supports the input of a "bid" indicating how much the offer provider 1595 is willing to compensate the offer distributor for recommending, presenting, and/or activating an offer.” Where a "bid" indicating how much the offer provider is an indicative associated with the offer and the offer has content of one or more data fields of the data records), 
	association weight sums to the indicative associations (Boal, figs. 17, 21, par. [0178], [0288]-[0289], “The first phone number field may thus be assigned a lower trust score than the second phone number field. Thus, for example, a first field of the first source collection has a different trust score than a similar second field of a second source collection.” Wherein the assigned a lower trust score than the second phone number field is interpreted as the association weight sums to the indicative associations); 
However, it is noted that the prior art of Boal does not explicitly teach “determining, based on the respective association weight sums, data records being associated to each other.”
On the other hand, in the same field of endeavor, Psota teaches determining, based on the respective association weight sums, data records being associated to each other (Psota, fig. 8, par. [0177], “reporting circuit 810 determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) in response to the similarity value 818 exceeding the threshold similarity value 820” Wherein the determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) is interpreted as the determine, based on the association weight sums, data records being associated to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Psota that teaches natural language processing (NLP) and operations into Boal that teaches generation, processing, storage, management, usage, distribution and/or delivery of digital offers, including digital coupons and other digital promotional vehicles. Additionally, this improves ability of offer providers, offer distributors and retailers to customize digital offer selection, delivery, utilization, management, monetization and redemption analysis, and for otherwise increasing the efficiency and financial return of the digital offer industry and market.
The motivation for doing so would be to provide a self-learning environment to facilitate analysis and categorization of customs records (Psota par. [0002]). 

As per claim 12, Boal teaches further comprising: subdividing the data records into a set of receive order data records (Boal, fig. 3:310, par. [0071], receive input specifying one or more items for purchase. Where the one or more items for purchase are interpreted as set of receive order data records), 
a set of send request data records (Boal, fig. 3:320, par. [0086]-[0087], “Offer server 1380 may receive requests for offer recommendations directly from consumer devices 1305.” Wherein receive requests for offer recommendations directly from consumer devices is interpreted as the set of send request data records), 
a set of receive reply data records (Boal, fig. 13, par. [0090], “upon a consumer device 1305 requesting activation of an offer provided by offer server 1380, upon a consumer device 1305 printing or digitally clipping an offer, in response to a specific request to the offer server 1380 from an offer provider or other entity” Wherein the printing or digitally clipping an offer is interpreted as the set of receive reply data records), 
and a set of send result data records (Boal, fig. 13, par. [0224], “a coupon might be printed on or along-side a transaction receipt.” Where the coupon might be printed on or along-side a transaction receipt is interpreted as the set of send result data records), 
and directing the indicative associations from the send request data records or send result data records to the receive order data records or to the receive reply data records (Boal, fig. 18, par. [0224], “In an embodiment, block 1890 is further responsive to an optional intermediary step of sending an offer activation mechanism to an electronic address associated with the resolved consumer entity. For example, in response to block 1885, a link to an address at an offer server for obtaining a coupon for the offer may be emailed to the consumer.” Wherein offer activation mechanism to an electronic address associated with the resolved consumer entity is interpreted as to direct the indicative associations from the send request data records).

As per claim 13, Boal teaches further comprising: determining send request data records and receive reply data records being associated to each other on the basis of a data field indicating an interface identifier (Boal, fig. 1:111, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and a data field indicating a unique request identifier (Boal, fig. 1:130, par. [0487], “Electronic receipt 130 comprises transaction details 135, such as a transaction number” where the transaction number is inherent to being in the data field indicating the unique request identifier), 
or on the basis of a data field indicating an interface identifier (Boal, fig. 1, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and contents of one or more data fields from the send request data record being replicated in the receive reply data record, or on the basis of a combination thereof (Boal, fig. 1, par. [0486]-[0490], a quantity field being replicating to describing the quantity of the purchase items described in the electronic receipt. Further, an offer information 151-154 includes a link to the location(s) of one or more offers, along with short description(s) of the offer(s) available on those pages, designed to encourage the consumer to click on the links).

As per claim 14, Boal teaches further comprising: assigning association weight sums to the indicative associations on the basis of the number of occurrences of the contents of one or more data fields (Boal, fig. 24, par. [0357], “Block 2470 comprises ranking the items in the merged set based at least in part on the association scores. For example, an aggregate score may be calculated for a related item based on a function of the association scores, in each collection, for the associations based upon which the related items had been selected.” Where the ranking is inherent to have a weight. The top rank item is inherent to be the item that number of occurrences of the contents of one or more data fields), 
and/or on the basis of a data field enabling determining a time difference between respective data records (Boal, figs. 3, 31, par. [0186], “targeted offer information 3166 are sent separately to endpoints 3110, at potentially different times relative to each other.” Further, par. [0329], “a targeted context is a consumer that has purchased a product x in a last period of time.” Furthermore, par. [0546]-[0548], “Calculate the number of unique customers redeemed it over a certain time period” Where a data field to record the times is inherent to be part of the system. Further the can be determined to be different times relative to each other which is inherent as to enabling determining a time difference between respective data records. For example, the variable t.sub..alpha..nu. is the weighted average of the times that this specific pair of items has been purchased).

As per claim 15, Boal teaches further comprising: assigning association weight sums to the indicative associations by applying one or more non-linear functions (Boal, par. [0548], “The variable t.sub.0 is the time of the first purchase in the data set. n.gtoreq.2 indicates the nonlinear effect on the weighting. Weighting can be performed taking into account the number or the dollar value of these purchases. scoring ( i k , i m ) = UniqueUser ( i k , i m ) .times. m = 0 M ( t m - t 0 t 1 - t 0 ) n ##EQU00003##”. Wherein the scoring function is interpreted as the applying one or more non-linear functions).

As per claim 16, Boal teaches further comprising: assigning a set of data records to a particular transaction (Boal, par. [0093], [0216]-[0218], “This data may also be aggregated and summaries, much like macro trade data to reflect certain themes, such a particular region, business vertical, product type, shipping port, and the like, while maintaining a link back to the individual entities and even the individual transaction records.” Wherein the link back to the individual entities and even the individual transaction records is interpreted as the assign a set of data records to a particular transaction).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157